John Bennet plaint. agt Elisabeth Gridley widdow Deft in an action of the case by defameing the sd Bennet in saying saide Bennet is a false forsworn wretch whereby the plaintife is so impaired in his credit that if not releived by the Honord Court it may prove his ruin in the world, with all due damages according to attachmt datd October. 12th 1676. . . . The Jury . . . found for the Deft costs of Court allowed five Shillings.
Execucion issued Novr 4th 1676.
[This arose out of a petty case tried before a Commissioner's Court, 1 August, 1676, and 13 February, 1676/77, for which the papers are in S. F. 1544 and the bill of costs in S. F. 25939.]